Citation Nr: 1636778	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  05-12 707	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to July 24, 2007, and in excess of 70 percent from that date. 

2.  Entitlement to a total disability rating based on individual Unemployability
(TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to August 1969. 

This case was initially before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran provided testimony at a hearing before the undersigned in August 2013.  

This case has had a complex procedural history, as detailed in the Board's March 2014 decision, and will not be repeated herein.  Following the most recent of multiple Board remands issued in August 2015, the remanded claim for service connection for hypertension was granted by way of a March 2016 rating decision; as such, the only issues remaining on appeal are as listed on the Title Page. 

The Board recognizes that the Veteran's attorney submitted a statement in April 2016 requesting that the Veteran be afforded another hearing with respect to the issues remaining on appeal.  However, the Veteran and his attorney were notified by April 2016 letter, it was necessary to submit a motion for good cause for another hearing.  No such motion has been filed, and as there is otherwise no indication in the record why a second hearing would provide information that cannot be reduced to writing/documentary form, the Board finds it appropriate to proceed with the adjudication of the claims remaining on appeal.  


FINDINGS OF FACT

1.  Prior to July 24, 2007, PTSD did not resulted in manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas and the inability to establish and maintain effective relationships.

2.  For the period beginning July 24, 2007, PTSD has not resulted in manifestations that more nearly approximate total occupational and social impairment. 

3.  Service connection is in effect for PTSD, rated as 70 percent disabling; a history of intestinal parasitism and tinnitus, each rated as 10 percent disabling; and pes planus and hypertension, each rated noncompensable. 

4.  The Veteran has been gainfully employed continuously for many years and the weight of the evidence is against a conclusion that service-connected disabilities have prevented him from securing and following a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD prior to July 24, 2007, and in excess of 70 percent from that date are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for a TDIU are not met.  38 U.S.C.A §§ 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U. S. Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Regarding claims for increased ratings, the VCAA requirement is general notice of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the matters adjudicated herein.  A January 2004 letter issued prior to the September 2004 rating decision which gave rise to the appeal with respect to the rating assigned for PTSD advised the Veteran of the evidence and information necessary to substantiate a higher rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, multiple letters, beginning in March 2006, informed the Veteran of the evidence and information necessary to establish a rating and effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While these letters were provided after the initial adjudication, the deficiency in the timing of this notice was remedied by readjudication in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to TDIU, a February 2013 letter, issued prior to the initial adjudication of this issue by a June 2013 supplemental statement of the case,  provided the Veteran with notice of the evidence and information necessary to substantiate this claim.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post service treatment reports have been obtained.  The Veteran was been afforded multiple VA psychiatric examinations from January 2003 to February 2016, and in their totality, the reports from these examinations and the other clinical evidence of record are adequate to make the determinations below.  The Board finds these examinations adequate to make these determinations as they include an interview with the Veteran, a review of the record, and a full mental health examination, addressing the relevant rating criteria and providing sufficient detail so as to allow the Board to make a fully informed determination with respect to the matters adjudicated.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board finds that the examination reports of record are adequate to make the determinations herein, and no further examinations to make these determinations is necessary.  

As directed by the most recent Board remand, the Veteran was issued a letter in September 2015 that requested him to provide any information, and release forms (VA Forms 21-4142), as to providers of treatment for PTSD since May 2013 and reports from treatment by Methodist Hospital from June 2004 to the present time.  He responded with an incomplete VA Form 21-4142, and did not respond to a November 2015 letter from VA officials requesting that he submit a complete Form 21-4142.  As such, and as additional VA clinical records have been obtained as requested in the most recent remand, and the reports from the February 2016 VA examination are in accord with Board remand directives, the Board finds that there has been substantial compliance with the Board's remand directives concerning the matters adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).   

As noted above, VA provided the Veteran with a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully explained the issues involved.  The undersigned and the Veteran's representative also explored the question of whether additional evidence favorable to the appeal remained outstanding, and such exploration resulted in the Board remanding the case for additional development to obtain such evidence.  As such, the  Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claims adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify with respect to issues adjudicated herein in accordance with the VCAA would serve no useful purpose.  
 
II.  Analysis

The Board has reviewed all of the evidence of record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims adjudicated herein.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53  (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Increased Rating for Service-Connected Psychiatric Disability 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD has been rated under DC 9411, and the criteria for rating such psychiatric disability are set forth in the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a noncompensable rating is warranted when  mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id. 

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  [An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of this interim final rule do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.]  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Summarizing the relevant evidence pertinent to the claim for increased compensation for the service connected PTSD with the above provisions in mind, at a January 2003 VA psychiatric examination, the Veteran indicated that his first marriage lasted for six years, that he had been with his current wife since 1984, and had been married to her since 1990.  He indicated that his marriage was not going well due to their arguing and that his step-son and biological daughter lived with the family.  The Veteran reported that his leisure activities included watching television and fishing, but he said he had not been fishing recently; that he had problems with anger, especially with his wife who angered him by discussing financial problems; and that he yelled at his wife and occasionally pushed her.  The Veteran also stated that he threw things and occasionally punched holes in walls.  He also reported depression and suicidal thoughts which had decreased since his current marriage and that he had no suicide attempts or a history of self-inflicted pain.  The Veteran indicated that he had some compulsive behaviors, anxiety,  and panic attacks because he feared he would not wake up for work; that he had nightmares about the Vietnam War one to two times per week and some intrusive thoughts about the war;  that he avoided thinking about or discussing the war; and that he avoided watching movies or television shows about the war. 

Also at the January 2003 VA examination, the Veteran reported that he had lost interest in sports and felt detached from others.  The Veteran denied a restricted range of emotion and stated that he felt a sense of foreshortened future.  He reported waking often during the night such that he only slept three to four hours per night.  Also reported were irritability, problems with anger, problems with concentration, and an exaggerated startle response.  The Veteran denied hypervigilance.  The mental status examination revealed that the Veteran was pleasant, cooperative, and neatly and appropriately dressed.  The quality and speed of the Veteran's speech was normal and his speech was coherent, rational, and relevant.  His mood was normal and his affect was flat.  There was no evidence of psychosis.  The examiner said the Veteran appeared to have significant memory and cognitive problems.  

The examiner administered the Minnesota Multiphasic Personality Inventory 2 (MMPI-2) and the Million Clinical Multiaxial Inventory 2 (MCMI-2), and the examiner said it appeared that the Veteran's scores indicated that he approached the testing in a manner that overstated psychopathology.  The examiner diagnosed the Veteran with PTSD and cognitive disorder and assigned a GAF score of 55.  She said the Veteran appeared to have been suffering from PTSD since 1970 when he was afforded a VA psychiatric examination, and that the Veteran's symptoms had a significant negative impact on his quality of life but did not prevent him from maintaining employment. 

The Veteran was afforded another VA examination in February 2004, at which time he was noted to have been continuously employed in maintenance for twelve to thirteen years.  He also was reported to be working at a construction job five to six hours per week.  The Veteran indicated that he had four children all living at home.  He said he was not violent toward individuals but was violent toward objects at times.  He indicated that he had war-related nightmares and intrusive memories once per month which did not interfere with his concentration.  The Veteran said he had problems being around Vietnamese people.  He described survivor's guilt and avoidance of things that reminded him of the war; denied startle response and hypervigilance; and said he avoided guns.  The Veteran reported that he fished and attended church and was active at church.  He denied having depression. 

The mental status examination in February 2004 revealed that the Veteran was casually dressed and reasonably neat in appearance.  The examiner said he was pleasant, oriented, alert, and cooperative.  His affect was appropriate but slightly constricted, and his speech was normal in mechanics and content but his enunciation was not particularly clear.  Associations were coherent and relevant and his intellectual function was grossly intact.  The examiner said the Veteran slept fairly well with occasional war-related nightmares and sweats once per month.  The Veteran denied amnesia and sleepwalking.  He indicated that he drank no more than one glass of wine and he denied illegal drug use.  There was no evidence of psychosis.  The examiner diagnosed the Veteran with PTSD in partial remission and assigned a GAF score of 55. 

VA outpatient treatment reports dated in August 2005 reveal complaints of irritability, difficulty with sleep, and dreams and nightmares.  The Veteran reported a startle response and an ongoing sense of hypervigilance.  He reported that at times he heard voices which the examiner said did not seem to be psychotic in nature.  The examiner diagnosed the Veteran with rule out PTSD, a history of neurosis, and a history of depression.  The GAF score was 60. 

The Veteran was afforded another VA examination in January 2006, at which time he reported that he had no problems with alcohol or illegal drugs since his last examination, but he admitted to high and regular alcohol use of approximately twelve wine coolers during the week and a bottle of wine with his wife on the weekends.  He indicated that he drank one pot of coffee per day.  The Veteran said he had been employed for fifteen years in housekeeping.  He stated that he missed twenty hours of work over the past year due to psychiatric symptoms, primarily anger.  He reported a single instance of friction with his supervisor over a dispute and that his supervisor advised him to take the day off at that time.  The Veteran reported that his leisure activities included watching television and going to the casino three to four times per year.  He said he had problems with anger and depression and he described some suicidal thinking but no attempts or serious suicidal ideation.  The Veteran  denied self-mutilation or self-inflicted pain and indicated that he had some manic symptoms including insomnia, flight of ideas, and high libido.  He reported some recurrent, intrusive, distressing recollections of the events from service including images, thoughts, or perceptions two times per month.  The Veteran also reported having distressing dreams two to three times per week and indicated that he felt intense distress at exposure to cues that symbolized or resembled the events when watching war movies, or when he heard fireworks, helicopters, planes, or thunder.  He said he avoided thoughts, feelings, or conversations associated with trauma.  The Veteran indicated that he belonged to the American Legion but had never been there and that he had remarkably diminished interest or participation in significant activities such as socialization and activities in general.  He reported feelings of detachment or estrangement from others as evidenced by difficulty in getting close to his wife.  The examiner indicated that the Veteran had a restricted range of affect which was described as blunt.  The Veteran said he believed he would die before the age of sixty-five and the examiner indicated that there was some sense of foreshortened future.  The Veteran reported some symptoms of increased arousal, and difficulty falling or staying asleep.  He stated that he woke up frequently and averaged only three to four hours of sleep per night.  The Veteran reported nightmares about Vietnam several times per week and having anger "all the time" several times per day lasting up to twenty minutes.  He said he had difficulty concentrating, hypervigilance, and an exaggerated startle response. 

The mental status examination in January 2006 revealed that the Veteran was pleasant and cooperative and neatly dressed in casual clothing.  The examiner said the Veteran was adequately hygienic and maintained good eye contact.  Speech was of regular rate and rhythm but spontaneous speech was low. There was no evidence of blocking or other psychotic thought processes but there was a low level of impoverishment evidenced by a low level of elaboration.  The Veteran was alert and oriented to person, place, time, and situation.  He denied grandiosity, thought withdrawal, thought insertion, or paranoia.  The Veteran denied visual, gustatory, tactile, and olfactory hallucinations but endorsed auditory hallucinations in which he heard someone calling his name one time per week.  He reported some memory loss and impairment.  The Veteran denied any obsessive or ritualistic behavior and said he had anxiety daily made worse by work.  He reported a panic attack one year prior and survivor guilt for not being wounded in Vietnam.  He said he had decreased energy, concentration, and appetite over the last month.  His psychomotor behavior was within normal limits and he reported an increase in suicidal ideation but with no plan to act on it.  In contrast to his earlier report of a high libido, he also reported a decrease in his sex drive.  The Veteran said he had anger, more nightmares, and flashbacks.  The examiner administered the Minnesota Multiphasic Personality Inventory 2 and the Million Clinical Multiaxial Inventory 3, and again the examiner stated the results were highly exaggerated and probably invalid indicating more of an Axis II (personality disorder) contribution than Axis I (PTSD and dysthymia).  The examiner concluded that there appeared to be a tremendous amount of symptom exaggeration and diagnosed the Veteran with PTSD and dysthymia.  The GAF score was 55,  and the examiner concluded that there was no significant change since the Veteran's evaluation in January 2003.

The Veteran was next afforded a VA examination in September 2007, with the reports from this examination indicating the Veteran suffered from symptoms of irritability, panic attacks monthly, some paranoid ideations, nightmares, difficulty falling or staying asleep, intrusive memories, auditory hallucinations, exaggerated startle response, feelings of hopelessness and helplessness, and loss of interest or pleasure in activities.  It was reported that the Veteran obsessed about Hmong's and Vietnamese people bothering him; that he had few close friends; and that he had a poor relationship with his wife and children.  The Veteran also reported some fleeting thoughts of suicide and occasional homicidal thoughts, but never with a  plan or action.  It was indicated the Veteran was taking Sertraline, and he reported to the examiner that he had missed forty to sixty hours of work over the last year due to depression.  The GAF score was 55.  

Based on the findings from the September 2007 examination, a September 2007 rating decision increased the rating for PTSD from 50 to 70 percent, although this increase was made effective from July 24, 2007.  This rating decision was apparently promulgated after the Veteran's appeal was certified to the Board-and not known to the Board-at the time of its August 2008 decision which denied a rating in excess of 50 percent for PTSD.  The Veteran appealed the August 2008 decision to the Court.  In August 2009, the Court granted a Joint Motion for Remand (JMR) that vacated and remanded this determination by the Board.  The JMR found that the Board's August 2008 denial of a rating in excess of 50 percent for PTSD failed to address allegations that this condition had worsened, and did not provide adequate reasons and bases for finding that a new examination was not warranted.  As such, a May 2010 Board remand directed that the Veteran be afforded a VA psychiatric examination to assess the severity of his PTSD.  

Thereafter, the 70 percent rating was continued by a June 2009 rating decision based on a May 2009 VA psychiatric examination which showed no significant problems due to symptoms of PTSD.  The Veteran did report at this examination that he had dreams once or twice a week where he felt like he was going to be shot, but the examiner indicated that the Veteran gave vague and non-specific responses as to the reasons for these dreams and to other typical PTSD symptoms.  It was indicated the Veteran was employed full time and the GAF score was 65.   

The psychiatric examination requested in the May 2010 Board remand was provided to the Veteran in January 2011, at which time he indicated that he had been working at the Minneapolis VA Medical Center in the housekeeping department since 1993.  Prior to this position, the Veteran reported that he worked for more than 30 different companies, mostly in construction cleanup.  He was vague when asked to describe the names and the dates of previous employment and how many days he missed on a particular job that would lead him to be fired.  The Veteran reported that he had been married twice, and that he had been married to his current wife since 1990 with whom he had a "pretty good" relationship.  He indicated that they have a daughter together and he described having a positive relationship with her.  The Veteran also reported that he regularly socialized with three or four friends.  

Upon examination in January 2011, the Veteran was alert and oriented times two.  He knew the month and the year but was uncertain about the date and about exactly why he was at the examination.  The Veteran was casually groomed and dressed.  His speech was clearly suppressed in tone, rate, volume and amount.  He frequently gave one or two word answers and he seemed extremely concrete in his thought processes.  The Veteran did not appear to be in any distress during the interview but his affect was inconsistent and at times inappropriate.  In this regard, he smiled when talking about motor vehicle accidents where people died and he smiled when talking about being intoxicated in Vietnam when ostensibly life threatening fire fights were in progress.  His manner of relating was detached and oblique, and his thought processes were marked by some illogical references.  The Veteran was basically coherent, though he showed loosening of associations, tangential reasoning, and circumstantial comments.  He was extremely vague and many of his comments lacked specific content.  The Veteran reported little change in his emotional status in recent years and reported that he was frequently depressed to the point that he wanted to kill himself.  When asked about specific thoughts about killing himself, the Veteran was vague and equivocal, and when asked about a particular plan to kill himself, the Veteran was again vague.  The Minnesota Multiphasic Personality Inventory 2 results were again found to be exaggerated, with the clinician noting that the Veteran's profile "is marked by an extreme endorsement of psychopathological items rendering this a noncredible profile."   He also stated in this regard that "[t]he Veteran's extreme endorsement of symptomatology is far in excess of the psychic turmoil he demonstrates currently, particularly in terms of affective distress."  The GAF score following the January 2011 VA examination was 55, and by way of summary, the examiner stated as follows: 

On interview today the [V]eteran appeared somewhat confused.  He showed marked difficulty with memory, especially short term memory, and he gave vague, equivocal answers to many questions.  Specifically, the [V]eteran had marked difficulty describing specific instances from his military experience that might form the basis of a post-traumatic stress disorder diagnosis. He was unable to describe in any clear detail time frames, specific details, people, places or sequences of events associated with his military experiences. Similarly, the [V]eteran had marked difficulty recounting symptoms associated with persistently re-experiencing trauma, persistently avoiding stimuli associated with trauma, and symptoms associated with numbing of general responsiveness.  As a result, the [V]eteran's acute confusional state makes it impossible determine[,] without resort to mere speculation, whether or not the [V]eteran has ever met full criteria for post-traumatic stress disorder.  The [V]eteran's occupational functioning, while disrupted by history, appears to have been fairly stable recently.  The [V]eteran's social functioning is unable to be determined without resort to mere speculation.  The [V]eteran reports he is marginally capable of handling his own funds in his own best interest.  

An August 2011 VA psychiatric examination, following which a GAF score of 60 was assigned, again resulted in the impression by the examiner that the Veteran was exaggerating symptoms.  In this regard, the examiner commented as follows: 

There is very strong evidence [that the Veteran is]  malingering the severity of his [symptoms], including invalid profiles from the current and previous two MMPI-2 administrations (all of which are consistent with malingering), as well as very vague, impressionistic, and inconsistent self-reports to [VA doctors] during previous C&P exams, and in the present exam.  Moreover, recent [treatment] notes from [the Veteran's] current MH [mental health] providers (none of whom have diagnosed him with PTSD) indicate that he has been quite focused on seeking increased [compensation] for PTSD, yet ambivalent with poor follow-through in attending MH app[ointments].  This examiner does not find [the Veteran] to be a credible historian.  He appeared willing to endorse most all [symptoms] this examiner queried him about.  

Thereafter, a March 2014 remand directed that the Veteran be afforded a VA examination to assess the severity of this PTSD, but the Veteran on two occasions failed to report to such examinations scheduled for him.  However, an August 2015 remand found that the Veteran may not have been properly notified of these examinations, and directed that he again be scheduled for a VA psychiatric examination.  This examination was ultimately provided in February 2016 (the reports from which are contained in the VVA file).  
 
At the February 2016 VA examination, the Veteran was alert and oriented to person, place, and time.  He provided vague responses and endorsed nearly all symptoms the examiner asked him about.  The observed affect was odd and slightly blunted.  The Veteran's general mood was described as "not good" and it was indicated that he gets angry easily.  He reported feeling depressed "every day" and that his energy level was "not good."  The Veteran reported disrupted sleep with an average of four to five hours of sleep per night, and that his concentration was "not too good."  Similarly, memory and appetite were said not to be "good," and feelings of worthlessness and hopelessness occurring "all the time" were reported.  The Veteran endorsed daily suicidal ideation but denied current suicidal ideation.  He also described daily anxiety, irritability, worry, and panic attacks.  There were no signs of thought disorder, hallucinations, or delusions.  

In  reporting what best summarized the level of occupational and social impairment resulting from psychiatric disability as set forth in the rating criteria, the February 2016 examiner selected the statement "[a] mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  As such, the examiner specifically selected the level of disability characterized by a noncompensable rating codified under 38 C.F.R. § 4.130.  It was noted that the Veteran was still working in the housekeeping department at the Minneapolis VA medical center.  The results from Minnesota Multiphasic Personality Inventory testing again suggested exaggeration, and the clinician commented as follows with regard to the credibility of the Veteran's description of his symptoms:  

[The] Veteran's self-report is deemed non-credible.  First, he has taken the MMPI-2 on several occasions and always produced a profile reflective of significant symptom over-endorsement/feigning mental health symptoms.  His current MMPI-2-RF profile was no different.  In addition, he has a history of over-endorsing symptoms during the interviews.  Again, today's exam was no different; he endorsed nearly every psychiatric symptom with limited ability to articulate his experience.  Finally, prior C&P examiners and MH treatment providers have diagnosed him with malingering. 

[The] Veteran does not meet criteria for PTSD.  There is no documentation of PTSD in his MH treatment records or from prior C&P exams.  His self-report is deemed non-credible.  Based on prior C&P exams (2009 Initial PTSD C&P; 2011 Initial PTSD C&P; 2011 Review PTSD C&P) and VA MH treatment notes, there is very strong evidence to support a diagnosis of malingering.  His numerous MMPI-2 profiles are consistent with malingering and he has presented with vague, impressionistic and inconsistent self-report both to C&P examiners and to MH treatment providers.  [The] Veteran has no occupational impairment.  His impairments in social functioning are due to dysfunctional personality traits.    

Contemporaneous VA outpatient treatment records do not reflect clinical findings that differ in any significant degree from those at the VA examinations discussed above.  In this regard, a February 24, 2016, mental health clinic report-which noted that the Veteran had failed to report to his appointment at that day and was having difficulty adhering to his outpatient mental health regimen and had not attended an appointment in the mental health clinic since April 2013-indicated the Veteran was at a low risk for imminent harm, had no history of suicide attempts, and had demonstrated the ability to access mental health treatment when needed.  

Applying the pertinent legal criteria to the facts as set forth above, first with respect to the matter of whether the criteria for a rating in excess of 50 percent for PTSD were met prior to July 24, 2007, such a rating contemplates manifestations of PTSD prior to that date that more nearly approximated occupational and social impairment with deficiencies in most areas and the inability to establish and maintain effective relationships.  The Board finds that the record prior to July 24, 2007 simply does not demonstrate such manifestations, particularly when taking in to account the consistent findings by examiners that the Veteran has exaggerated his symptoms in an effort to obtain increased compensation for his service connected PTSD.  As such, the undersigned finds that the Veteran has not credibly described the severity of his psychiatric symptoms.  Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  Moreover, and irrespective of any credibility issues, the GAF scores of record prior to July 24, 2007; namely, 55 after the January 2003, February 2004, and January 2006 VA examinations, and 60 on VA outpatient treatment reports dated in August 2005, are indicative of no worse than moderate impairment of social and occupational functioning.  While GAF scores are not in and of themselves the dispositive element in rating a disability, and the Board places more probative weight on the specific clinical findings noted on examinations, neither the GAF scores or the clinical findings from the examinations prior to July 24, 2007, demonstrate a degree of impairment consistent with more than a 50 percent rating. 

In short, the clinical evidence prior to July 24, 2007, was negative for symptoms consistent with a 70 percent rating, such as a obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  Furthermore, the clinical findings and GAF scores reported following the examinations prior to July 24, 2007, do not demonstrate a degree of occupational and social impairment that would result in deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood.  As such, the criteria for a rating in excess of 50 percent for PTSD prior to July 24, 2007, are not met.  38 C.F.R. §§ 3.400, 4.130 DC 9411.  

As for a rating in excess of 70 percent for PTSD for the period beginning July 24, 2007, such a rating would require psychiatric disability that more nearly approximates total occupational and social impairment.  Clearly, given the fact that the Veteran has been found to have exaggerated  symptoms; the February 2016 VA examiner selection of the level of psychiatric impairment that would not even be indicative of compensable disability under 38 C.F.R. § 4.130; the GAF scores of 65, 55, and 60 at the, respectively May 2009, January 2011, and August 2011 VA examinations; the continuous work history since 1993; and the February 2016 VA outpatient treatment report indicting the Veteran was not a danger of imminent harm; the weight of the evidence is against a conclusion that the overall disability picture is consistent with total occupational or social impairment, as is required for the maximum, 100 percent disability rating.  38 C.F.R. § 4.130, DC 9411.  

In determining that the criteria for increased compensation for the Veteran's service connected psychiatric disability are not met, it is recognized that the applicable rating criteria do not constitute an exhaustive list of symptoms, but rather, serve as examples of the type and degree of the symptoms or effects that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule in determining that entitlement to increased compensation is not warranted.  See supra, Mauerhan.  Instead, this determination reflects the level of the Veteran's occupational and social functioning, while acknowledging that there are some limitations associated with the Veteran's service connected psychiatric disability.   

The Board further finds that an additional staged schedular rating for the Veteran's service connected psychiatric disability is not warranted as his symptomatology has remained stable throughout the appeal.

In making the above determinations, the Board has considered carefully the Veteran's contentions, and the multiple lay statements submitted on his behalf in September and November 2009 and February 2013, with respect to the nature of his service-connected disability at issue, and notes that lay testimony is competent to describe observable symptoms.  The history and symptom reports have been considered, including as presented in the clinical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent psychiatric evidence offering detailed specific findings is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the lay testimony with regard to the matters the Veteran and the individuals who have submitted statements on his behalf are competent to address, the Board relies upon the competent clinical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disability at issue. 

The Board also has contemplated whether the case should be referred for extra-schedular consideration for the disability at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which the service-connected psychiatric disability is rated.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the service connected psychiatric disability, and in evaluating this disability, all relevant symptomatology, to include those not enumerated in the rating criteria, have been considered.  See Mauerhan, supra.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected disability addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Furthermore, service connection is in effect for multiple disabilities, and the Board notes that under Johnson v. McDonald, 762 F3.d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In sum, the preponderance of the evidence is against a rating in excess of 50 percent for PTSD prior to July 24, 2007, and in excess of 70 percent from that date.   Therefore, the benefit of the doubt doctrine is not applicable, and the claim for increased compensation for PTSD must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.

B.  TDIU 

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356   (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  
See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to her service-connected disabilities but the functional impairment caused solely by service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013). 

Service connection is in effect for PTSD, rated as 70 percent disabling; a history of intestinal parasitism and tinnitus, each rated as 10 percent disabling; and pes planus and hypertension, each rated noncompensable.  As such, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are met.  

While the Veteran did not complete and return a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) provided to him in February 2013, the record reflects that he had education through four years of high school with post high school training in autobody repair.  See January 2011 VA psychiatric examination report.  As indicated above, the record reflects that the Veteran has worked continuously for many years in the housekeeping department of the VA medical center in Minneapolis.  Prior to that time, the Veteran reported work mostly in construction cleanup.  Id.  While he has reported that he worked for more than 30 different companies prior to his position with VA, he was quite vague in describing the nature of any prior firings/employment problems.  Id.  Moreover and as indicated above, the Veteran has not been found to be a credible historian, raising considerable questions as to the impact the Veteran's PTSD has had upon employment.  Also as set forth above, the most recent VA examination conducted in February 2016 indicated the Veteran is still working full time, and the February 2016 examiner found that the Veteran's PTSD resulted in no occupational impairment.  Given the above and the GAF scores assigned by VA examiners, the record simply does not reflect findings that would indicate that all employment would be precluded by the service connected psychiatric disability.  

To the extent that the Veteran might have difficulty finding other employment, the sole fact that a claimant may have difficulty obtaining employment is not sufficient for a grant of TDIU, and a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  As such, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  In this case, the weight of the evidence is simply against the conclusion that the Veteran's service connected disabilities have rendered him incapable of working with consideration of his employment and educational history 

In short the Board finds that the greater weight of the evidence is against the claim, and entitlement to TDIU is not warranted.  


ORDER

A rating in excess of 50 percent for PTSD prior to July 24, 2007, and in excess of 70 percent from that date is denied.  

Entitlement to TDIU is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


